Per Curiam.
This is an appeal by the defendants from a judgment of strict foreclosure in favor of the plaintiff on a mortgage securing a guaranty on a note in the principal amount of $218,700. The defendants asserted special defenses alleging unconscionable acts and violations of the Connecticut Unfair Trade Practices Act by the plaintiff.
The sole issue of this appeal is whether the trial court erred in finding that the defendants had failed to sustain their burden of proof on the special defenses.
The trial court filed a detailed memorandum of decision; Connecticut Bank & Trust Co. v. Katske, 40 Conn. Sup. 560, 535 A.2d 836 (1987); which adequately discusses the facts and sole issue. After examining the record and the briefs of the parties, we conclude that no further articulation of the law or facts is necessary. See Faith Center, Inc. v. Hartford, 192 Conn. 434, 436, 472 *175A.2d 16 (1984); Hinchliffe v. American Motors Corporation, 192 Conn. 252, 253, 470 A.2d 1216 (1984). The trial court memorandum should be referred to for a detailed discussion.
There is no error. The case is remanded to the trial court to set new law days.